DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In ¶0001 of the specification filed on 4/3/2020, “claims priority to, and the benefit of, U.S. Provisional Patent Application No. 62/262,900, filed December 3, 2015,” should read as “claims priority to, and the benefit of, U.S. Provisional Patent Application No. 62/262,900, filed December 3, 2015, Now U.S Patent No. 10,646,372B2, issued on May 12, 2020, ”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 29, 32, 36, 37-38, 40-42, 48 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Walsh et al.  (US. 20140275935A1)(“ Walsh”).
 Re claim 29, Walsh discloses a system for treating eyes (Fig. 1- Fig. 13, ¶0066), comprising: a mask device (100, Figs. 3-6) configured to be positioned over first and second eyes of a face (Fig. 3), the mask device including an anterior side (front side/ lower in Fig. 5,) and a posterior side, the posterior side  (rear side 122, Fig. 6, ¶0028) configured to be positioned proximate to the face and the anterior side configured to be positioned distally from the face (Fig. 6, ¶0028), the mask device including an outer wall (wall of 150a-b, Fig. 5-6) extending at least between the anterior side and the posterior side (Figs. 5-6), the outer wall defining a chamber extending across the first and second eyes (150a-b, 160a-b), the chamber including a first section (right half, Fig. 4-6) and a second section (left half, Fig. 4-6), the first section configured to be positioned over the first eye, the second section configured to be positioned over the second eye (Figs. 4-6), the anterior side including a first transmission region (right 124) disposed over the first section  (Fig. 4) and a second transmission region (Left 124) disposed over the second section (Fig. 4-6), the first transmission region allowing a first photoactivating light for the first eye to be delivered into the first section (124 is transparent, ¶0028, ¶0032 which can be used with other device that transmit light ¶0134), the second transmission region allowing a second photoactivating light for the second eye to be delivered into the second section (124 is transparent, ¶0028, ¶0032 which can be used with other device ¶0134); at least one gas source storing a gas that is different than ambient air (gas source that connected to 180a-b, ¶0028, from 180a-b, even the air is used as an example, other gases can be used ¶0076); a gas delivery system coupling the at least one gas source to the mask device, the gas delivery system configured to deliver the stored gas into the chamber of the mask device (ports and tubes 180a-b, 185a-b, Fig. 6); and a processor (¶0055) coupled to the mask device and configured to determine parameters relating to the gas delivered into the chamber of the mask device (¶0068, Fig. 8).
Re claim 32, Walsh discloses wherein the at least one gas source includes a gas source coupled to the mask device via a tube (180a-b, Fig. 8).
Re claim 36, Walsh discloses wherein the first transmission region includes a first window ( right 124, Fig. 4) formed in the anterior side (Fig. 4)and the second transmission region is a second window (left 124) formed in the anterior side (Fig. 4).
Re claim 37, Walsh discloses wherein the mask device is configured to keep the gas from the at least one gas source at a predetermined pressure (¶0036).
Re claim 38, Walsh discloses a first solution applicator coupled to the mask device and configured to deliver a first solution to the first eye, and a second solution applicator coupled to the mask device and configured to deliver a second solution to the second eye ( the space can be filled with gel to both sections).
Re claim 40, Walsh discloses wherein the gas can flow across the chamber, from the first section to the second section and vice versa (Fig.5, the flow is capable to flow from 16a to 160b).
Re claim 41, Walsh discloses wherein the mask device includes an inner wall  (172) separating the first section and the second section in the chamber of the mask device (Fig. 5, ¶0036).
Re claim  42, Walsh discloses a method for treating eyes via a mask device positioned over first and second eyes of a face (Figs. 1-13, ¶0066), the mask device  (100) including an anterior side (front side , Fig. 5) and a posterior side (122, rear side, Fig. 6, ¶0028), the posterior side configured to be positioned proximate to the face and the anterior side configured to be positioned distally from the face (Fig. 6), the mask device including an outer wall extending at least between the anterior side and the posterior side, the outer wall (wall of 150s-150b, Fig. 5-6) defining a chamber extending across the first and second eyes (chambers, 150a-b, 160a-b), the chamber including a first section (right half, Fig. 4-6) and a second section (left half, Fig. 4-6), the first section configured to be positioned over the first eye, the second section configured to be positioned over the second eye (Figs. 4-6), the anterior side including a first transmission region disposed over the first section (right window 124) and a second transmission region disposed over the second section (left window 124), the method comprising: at least one of transmitting a first photoactivating light to the first eye via the first transmission region, or transmitting a second photoactivating light to the second eye via the second transmission region( 124 is transparent, ¶0028, ¶0032 which can be used with other device that transmit a light ¶0134); delivering a gas different than ambient air from at least one gas source into the chamber of the mask device (gas source that connected to 180a-b, ¶0028, from 180a-b, even the air is used as an example, other gases can be used ¶0076), the at least one gas source being coupled to the mask device via a gas delivery system (ports and tubes 180a-b, 185a-b, Fig. 6); and determining parameters relating to the gas delivered into the chamber of the mask device for delivering (¶0068, Fig. 8, the processor can determine the pressure/ flow rate).
Re claim 48, Walsh discloses keeping the gas from the at least one gas source at a predetermined pressure in the mask device (¶0036).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 30-31, 33- 35, 39, 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Walsh  in view of Herekar (US. 20100057060A1)(“Herekar”).
Re claim 30, Walsh discloses the control manner of the chamber’s gas (the pressurized gas can be adjusted ¶0039), but it fails to specifically disclose wherein the gas includes an increased concentration of oxygen greater than an ambient concentration of oxygen in the ambient air. 
However, Herekar discloses a system for treating the eye ( abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen so the gas includes an increased concentration of oxygen greater than an ambient concentration of oxygen in the ambient air (abstract, ¶0009, ¶0016).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include Oxygen so that the gas includes an increased concentration of oxygen greater than an ambient concentration of oxygen in the ambient air as taught by Herekar for the purpose of having reactive oxygen that increase the benefit outcome of the treatment (Herekar, ¶0022).
Re claim 31, Walsh fails to disclose wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes.
However, Herekar discloses a system for treating the eye ( abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes (abstract, ¶0009, ¶0016).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include Oxygen so that the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes as taught by Herekar for the purpose of having reactive oxygen that increase the benefit outcome of the treatment (Herekar, ¶0022).
Re claim 33, Walsh discloses the usage of connected the mask with other devices that may produce lights (¶0028, ¶0032, ¶00134), but it fails further comprising at least one illumination device configured to deliver at least one of the first photoactivating light or the second photoactivating light.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes (abstract, ¶0009, ¶0016) and further comprising at least one illumination device configured to deliver at least one of the first photoactivating light or the second photoactivating light (86, Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include at least one illumination device so that the system is further comprising at least one illumination device configured to deliver at least one of the first photoactivating light or the second photoactivating light as taught by Herekar for the purpose of having a controllable light that increase the benefit outcome of the treatment (Herekar, ¶0023).
Re claim 34, Walsh fails to disclose wherein the first photoactivating light and the second photoactivating light are delivered according to different treatment parameters.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes (abstract, ¶0009, ¶0016) and further comprising at least one illumination device configured to deliver at least one of the first photoactivating light or the second photoactivating light (86, Fig. 1)  and the first photoactivating light and the second photoactivating light are delivered according to different treatment parameters (¶0005, ¶0023).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include at least one illumination device so that the first photoactivating light and the second photoactivating light are delivered according to different treatment parameters as taught by Herekar for the purpose of having a controllable light that increase the benefit outcome of the treatment (Herekar, ¶0023).
Re claim 35, Walsh fails to disclose wherein the first transmission region is a first aperture formed in the anterior side and the second transmission region is a second aperture formed in the anterior side.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes (abstract, ¶0009, ¶0016) and the first transmission region is a first aperture (openings at 30, Fig. 2, for the right eye Fig. 1) formed in the anterior side (30) and the second transmission region is a second aperture formed in the anterior side(openings at 30, Fig. 2, for the left  eye Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh so that the first transmission region is a first aperture formed in the anterior side and the second transmission region is a second aperture formed in the anterior side as taught by Herekar for the purpose of having a controllable light that increase the benefit outcome of the treatment (Herekar, ¶0023).
Re claim 39, Walsh fails to disclose wherein the first solution and the second solution include different photosensitizer formulations.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the solutions can be filled to first and second eyes (¶0016), and the first solution and the second solution include different photosensitizer formulations (¶0016).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh so that the first solution and the second solution include different photosensitizer formulations as taught by Herekar for the purpose of treating each eyes with desired treatment (Herekar, ¶0016).
Re claim 43, Walsh fails to disclose wherein the gas includes an increased concentration of oxygen greater than an ambient concentration of oxygen in the ambient air.
However, Herekar discloses a system for treating the eye ( abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen so the gas includes an increased concentration of oxygen greater than an ambient concentration of oxygen in the ambient air (abstract, ¶0009, ¶0016).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include Oxygen so that the gas includes an increased concentration of oxygen greater than an ambient concentration of oxygen in the ambient air as taught by Herekar for the purpose of having reactive oxygen that increase the benefit outcome of the treatment (Herekar, ¶0022).
Re claim 44, Walsh fails to disclose wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes with the first photoactivating light or the second photoactivating light.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes (abstract, ¶0009, ¶0016) and the first transmission region is a first aperture (openings at 30, Fig. 2, for the right eye Fig. 1) formed in the anterior side (30) and the second transmission region is a second aperture formed in the anterior side (openings at 30, Fig. 2, for the left  eye Fig. 1).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include Oxygen so that the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes as taught by Herekar for the purpose of having reactive oxygen that increase the benefit outcome of the treatment (Herekar, ¶0022).
Re claim 45, Walsh fails to disclose controlling the gas delivered into the chamber of the mask device according to the oxygenation conditions for achieving the cross- linking activity.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and controlling the gas delivered into the chamber of the mask device according to the oxygenation conditions for achieving the cross- linking activity (abstract, ¶0009, ¶0016, ¶0020, ¶0022).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh so the controlling the gas delivered into the chamber of the mask device according to the oxygenation conditions for achieving the cross- linking activity as taught by Herekar for the purpose of having a controllable light/gas that increase the benefit outcome of the treatment (Herekar, ¶0023).
Re claim 46, Walsh fails to disclose wherein the first photoactivating light and the second photoactivating light are delivered according to substantially different illumination parameters.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes (abstract, ¶0009, ¶0016) and further comprising at least one illumination device configured to deliver at least one of the first photoactivating light or the second photoactivating light (86, Fig. 1) and the first photoactivating light and the second photoactivating light are delivered according to different treatment parameters (¶0005, ¶0023).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include at least one illumination device so the first photoactivating light and the second photoactivating light are delivered according to substantially different illumination parameters as taught by Herekar for the purpose of having a controllable light that increase the benefit outcome of the treatment (Herekar, ¶0023).
Re claim 47, Walsh fails to disclose the first photoactivating light is delivered to the first eye by a first illumination device; and the second photoactivating light is delivered to the second eye by a second illumination device.
However, Herekar discloses a system for treating the eye (abstract, Fig. 1) and wherein the treatment includes a gas with rich in oxygen and wherein the parameters relate to oxygenation conditions for achieving cross-linking activity in at least one of the first or second eyes (abstract, ¶0009, ¶0016) and further comprising at least one illumination device configured to deliver at least one of the first photoactivating light or the second photoactivating light (86, Fig. 1)  and the first photoactivating light and the second photoactivating light are delivered according to different treatment parameters (¶0005, ¶0023).
Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify gas of Walsh to include at least one illumination device so that the first photoactivating light is delivered to the first eye by a first illumination device; and the second photoactivating light is delivered to the second eye by a second illumination device as taught by Herekar for the purpose of having a controllable light that increase the benefit outcome of the treatment (Herekar, ¶0023).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/            Examiner, Art Unit 3783                                                                                                                                                                                            
/Lauren P Farrar/            Primary Examiner, Art Unit 3783